PRESIDING JUSTICE KILEY delivered the opinion of the court. Forcible detainer. Judgment for plaintiff in trial without jury. Questions raised on appeal by defendant : 1. Has plaintiff capacity to sue ? 2. Should judgment be reversed for court’s alleged erroneous rulings on evidence or because judgment is against manifest weight of evidence?  Question 1 — No merit. Point not made at trial and no reason for plaintiff to prove its corporate existence. (Commercial Trust Co. v. Mallers, 242 Ill. 50.) Point was raised by motion at trial in Vukovich v. Custer, 347 Ill. App. 547, reversed, 415 Ill. 290, cited by defendant, thus the case is inapplicable. Lewis v. West Side Trust & Savings Bank, 377 Ill. 384, is not in point.  Question 2 — Unresponsive statements of defendant were properly stricken on objection. Only defense at trial was lack of statutory five day notice. Court finding that notice was served is not against manifest weight. No issue of rent tendered and refused raised or decided at trial. Defendant-appellant limited here to theory at trial. Affirmed. FEINBERGr, J., concurs. LEWE, J., took no part.